           Case 1:20-cv-02265-RDB Document 16 Filed 10/08/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

ANBASA TRAZELL,                               *

       Plaintiff,                             *

v.                                            *       Civil No. RDB-20-2265

DELAWARE ELEVATOR, INC.,                      *

       Defendant.                             *

*      *       *       *       *     *  *   *    *                    *       *      *       *
                                   MEMORANDUM ORDER

       Presently pending before this Court is the Motion of the Defendant Delaware Elevator

Inc. to Dismiss the Pro Se Complaint filed by the Plaintiff Anbasa Trazell, pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. This Court is mindful of its

obligation to liberally construe the pleadings of pro se litigants. See Erickson v. Pardus, 551

U.S. 89, 94 (2007). Nonetheless, liberal construction does not mean that this Court can ignore a

clear failure in the pleading to allege facts which set forth a cognizable claim, Weller v. Dep’t of

Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

       This Court has reviewed the submissions of the parties, including the opposition of the

pro se Plaintiff. The Plaintiff has failed to exhaust administrative remedies for his claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000, et seq. (“Title VII”) for alleged

discrimination based on race, religion, and national origin, and retaliation. The Plaintiff has not

alleged the adequate filing of a verified complaint with the Equal Employment Opportunity

Commission (“EEOC”). Furthermore, there is no allegation that any such complaint to the

EEOC requested agency action. In addition, the Plaintiff has failed to allege a receipt of a Notice

of Right to Sue from the EEOC. The United States Court of Appeals for the Fourth Circuit has



                                                  1
          Case 1:20-cv-02265-RDB Document 16 Filed 10/08/20 Page 2 of 3



specifically held that receipt of or entitlement to a right to sue letter is a mandatory requirement

for an action under Title VII. Davis v. N. Carolina Dep’t of Correction, 48 F.3d 134, 140 (4th

Cir. 1995).

        Furthermore, the Plaintiff’s Title VII claims are time-barred as almost two years have

passed since the alleged termination of employment on November 15, 2018. Under Title VII, a

Plaintiff must file a charge of discrimination with the EEOC within 180 days of the adverse

employment action. That deadline may be extended to 300 days in the event that a state has a

work-sharing arrangement with the EEOC. In Maryland, a deferral state, a claim of

discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”) must be filed with

the EEOC within 300 days of the alleged discriminatory action. EEOC v. R&R Ventures, 244

F.3d 334, 338 n.1 (4th Cir. 2001). If the EEOC dismisses the charge, or if the plaintiff requests a

right to sue notice, a plaintiff has ninety days from receiving his or her notice of dismissal and

right to sue letter to file in action in court. 42 U.S.C. § 2000e-5(f)(1).

        Furthermore, the Complaint fails to allege a plausible claim of discrimination under Title

VII of the Civil Rights Act. The Complaint states only that the Plaintiff Trazell was terminated

one week after being notified that he was required to provide a Social Security number as

required. The Complaint then summarily alleges that this was in retaliation for the Plaintiff’s

religious belief and national origin. There is no allegation by either direct or circumstantial

evidence that the requirement of a Social Security number was motivated by any retaliation for

religious belief or national origin.

        Accordingly, as the Plaintiff has failed to exhaust administrative remedies, and his claims

are time-barred as a matter of law and fail to state any plausible claim for discrimination under




                                                   2
        Case 1:20-cv-02265-RDB Document 16 Filed 10/08/20 Page 3 of 3



Title VII, the Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. IT IS HEREBY SO

ORDERED THIS 8th day of October 2020.

                                                    /s/
                                             Richard D. Bennett
                                             United States District Judge




                                         3
